Citation Nr: 1219250	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-42 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for a claimed cervical spine disorder.

2.  Entitlement to service connection for a claimed thoracolumbar spine disorder, to include as secondary to a service-connected bilateral pes planus disorder.  

3.  Entitlement to service connection for a claimed bilateral ankle disorder with shin splints and stress fractures, to include as secondary to a service-connected bilateral pes planus disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1999 to January 2002.  He reports subsequently serving in the Army Reserve from 2002 to 2008.  

The issues on appeal first came to the Board of Veterans' Appeals (Board) from August 2007 and April 2008 rating decisions issued by the RO.  

In April 2012, the Veteran presented testimony at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

During the April 2012 hearing, the Veteran withdrew from the appeal the issues of service connection for anxiety, hearing loss, bilateral hand arthritis, bilateral wrist arthritis, and bilateral knee arthritis.  See 38 C.F.R. § 20.204(b) (2011).  Therefore, these issues are not currently before the Board.

The Veteran submitted new private medical evidence after the April 2012 hearing.  This evidence has not yet been considered by the RO.  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

First, concerning Veterans Claims Assistance Act (VCAA) notice, the May 2007 and December 2007 letters of record sent by the RO to the Veteran failed to discuss secondary service connection for a thoracolumbar spine disorder on the premise that it is proximately due to or chronically aggravated by his service-connected pes planus.  38 C.F.R. § 3.310 (2011).  

During the course of the appeal, the Veteran reported that his back started to hurt when he began using inserts for his service-connected bilateral pes planus.  See March 2008 VA examination report.  

Thus, a remand is required for the RO to issue another VCAA letter that addresses secondary service connection for a thoracolumbar spine disorder. 

Second, a remand is required to obtain medical and personnel records for the Veteran's reported service with the U.S. Army Reserve from 2002 to 2008.  

The Veteran testified at the hearing that, after his discharge from active duty in January 2002, he served in the Army Reserve from 2002 to 2008.  He stated that he left the Army Reserve because of back, neck and ankle pain.  See hearing testimony at pages 26-27.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA is required to obtain the Veteran's service treatment records (STRs) or other "relevant" service records held or maintained by a government entity, including Reserve records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Although the Veteran has not specifically contended that he incurred any of his disorders during a particular period of ACDUTRA or INACDUTRA service with the Army Reserve, treatment or complaints of back, neck, or ankle symptoms in Army Reserve records would still be pertinent to the claims.  

In other words, Army Reserve medical examinations may corroborate the Veteran's assertions regarding continuity of symptoms for these disorders since 2002.  As such, the RO must attempt to secure Army Reserve records.   

Third, the VA treatment records on file only date to August 2009.  The Veteran indicated at the hearing that he had additional VA treatment for his feet / ankles in 2012.  See hearing testimony at page 28.  

Therefore, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Fourth, the Veteran stated at the April 2012 hearing that he was treated for his service-connected disabilities by several private medical providers.  See hearing testimony at pages 31-33.  

However, previously, the Veteran did not adequately complete the necessary authorization forms sent to him (VA Forms 21-4142) to secure records for all of these providers.  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

Therefore, since the claims are already being remanded on other bases, once again contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any private medical treatment records relevant to his claims.  

Fifth, the Veteran must be scheduled for a VA examination and opinion to determine the likely etiology of any current cervical spine disorder, thoracolumbar spine disorder, and a bilateral ankle disorder with shin splints and stress fractures on the basis of in-service incurrence, as well as on the basis of being secondary to a service-connected bilateral pes planus disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The previous March 2008 VA examiner did not provide an opinion as to the claimed bilateral ankle disorder or have access to any Army Reserve records dated from 2002 to 2008 when opining about the etiology of back and neck disorders.  The examiner also was not asked to provide an opinion as to secondary service connection.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for secondary service connection for a thoracolumbar spine disorder on the premise that it is proximately due to, or chronically aggravated by, his service-connected bilateral pes planus.  See 38 C.F.R. § 3.310 (2011).  Specifically, the letter should (1) inform him of the information and evidence that is necessary to substantiate the thoracolumbar spine disorder claim on both a direct and secondary basis; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).

2.  The RO must take all indicated action to secure from the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's Army Reserve Unit, or any other appropriate Federal or State custodian, the Veteran's complete medical and personnel records, i.e., line of duty determinations, point statements, hospital records, examinations, etc., for his entire time in the U.S. Army Reserve from 2002 to 2008.  Also, the RO should obtain documented verification of any and all periods of ACDUTRA or INACDUTRA during this time.  Efforts to obtain the Army Reserve records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought.  38 C.F.R. § 3.159(c)(2). 

3.  The RO must take all indicated action to secure copies of complete records of relevant VA medical treatment after August 2009, including records from the VA Medical Center (VAMC) in Newington, Connecticut and White River Junction, Vermont.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

4.  The RO must take all indicated action to contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any outstanding private treatment records for his cervical spine, thoracolumbar spine, and bilateral ankle disabilities.  The Veteran must adequately identify these private providers.  He should be asked to provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them.  If no records are available, documentation to that effect is required and should be associated with the file.

5.  After securing any Army Reserve, VA, and private treatment records, and any other additional evidence, the RO must take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed cervical spine disorder, thoracolumbar spine disorder, and bilateral ankle disorder to include shin splints and stress fractures.  The purpose of this examination is to determine whether any of these current disorders is related to service or is secondary to service-connected bilateral pes planus.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The following considerations will govern the examination(s):

(a) The RO is advised to schedule this VA examination at the VAMC in New Orleans, Louisiana, as this location is most convenient for the Veteran at this time.  

(b) Upon clinical examination, does the Veteran have a current cervical spine disorder, thoracolumbar spine disorder, or bilateral ankle disorder (to include arthritis, shin splints, or stress fractures)?  

(c) If a current cervical spine disorder, thoracolumbar spine disorder, or bilateral ankle disorder to (include arthritis, shin splints, or stress fractures) is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that any of these disabilities is due to an injury or other event or incident of the Veteran's service?  

(d) Is it at least as likely as not (i.e., 50 percent or more probable) that any current thoracolumbar spine or bilateral ankle disorder (to include arthritis, shin splints, or stress fractures) disability was caused by the service-connected bilateral pes planus disability?

(e) Is it at least as likely as not (i.e., 50 percent or more probable) that a current thoracolumbar spine or bilateral ankle (to include arthritis, shin splints, or stress fractures) disability is chronically aggravated or worsened by the service-connected bilateral pes planus disability, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current thoracolumbar spine disorder or bilateral ankle disorder by the pes planus disability, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(f) In rendering this opinion, the examiner must take a full history from the Veteran.  IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOU`LD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(g) In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: STRs document complaints and treatment for ankle pain and swelling in March 1999, April 1999, and June 2001.  STRs also document treatment for shin splints / stress fractures in early 1999, September 1999, October 1999, January 2000, July 2000, November 2000, December 2000, June 2001, and September 2001.  Finally, STRs record back pain (focusing on the neck area) in January 2001 after the Veteran fell on ice.  

(h) Post-service, the Veteran is diagnosed with spondylosis and arthritis of the thoracic spine and degenerative disc disease and arthritis of the cervical spine.  See March 2008 VA examination; September 2010 private X-ray reports; and private treatment reports dated in 2007.  The claims folder at present does not contain a definitive post-service diagnosis for the ankles.  

(i) The Veteran contends that he injured his back and neck during service after falling on ice during a physical training march, by having to constantly carry heavy gear on 15-mile marches, and by sustaining an injury during a basketball game when struck by an opposing player's elbow.  In the alternative, he alleges that foot inserts from his service-connected pes planus caused thoracolumbar spine and bilateral ankle pain.  For his ankles, he contends his current ankle pain is either related to his in-service treatment for shin splints or stress fractures or is related to his service-connected pes planus.  He says he often self-medicated with Motrin for his pain during his active duty and Army Reserve service.  

(j) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

6.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing all indicated development to the extent possible, the RO should readjudicate the claims of service connection for a cervical spine disorder, a thoracolumbar spine disorder, and a bilateral ankle disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his representative and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


